EXHIBIT 10.69

LOGO [g48676ex1069_pg1jpg.jpg]

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

This Master Services Agreement #12223.0.1 (“Agreement”) is entered into
effective as of the date last signed by the Parties, (“Effective Date”) by and
between RagingWire Enterprise Solutions, Inc., a Nevada corporation
(“RagingWire”), and LookSmart, Ltd., a Delaware corporation (“Client”). In
consideration of the mutual covenants contained in this Agreement, RagingWire
and Client agree as follows:

 

1. PURPOSE OF AGREEMENT. This Agreement sets forth the terms and conditions by
which RagingWire will provide to Client, and Client shall accept and pay for,
certain Services (as defined below). Each such Service will be specifically
identified and described in a Service Level Agreement (“SLA”) executed by the
Parties and delivered by them to each other, which refer to this Agreement.
RagingWire contemplates that Client may contract for additional Services from
time to time, and in each such case, a new SLA will be executed, specifically
identifying and describing such additional Services and referencing this
Agreement. Any equipment sales and/or leases shall be covered in a written
agreement separate from this Agreement.

 

2. DEFINITIONS

The following capitalized terms used in this Agreement have the meanings
specified in this Section 2.

 

  2.1 “Account Custodian” means the individuals (minimum of two (2)) designated
by Client to be responsible for assigning passwords to Representatives,
administering security profiles of Representatives, and verifying the identity
of Representatives.

 

  2.2 “Client Registration Form” means a collective reference to the separate
documents that contain the name and contact information (e.g., pager, e-mail,
and telephone numbers) for each of the Representatives authorized by Client to
enter the Data Center(s), as delivered by Client to RagingWire and revised or
amended in writing from time to time by Client.

 

  2.3 “Client Technology” means Client’s proprietary technology and processes,
including Client’s Internet operations design, content, software tools, hardware
designs, algorithms, software (in source and object forms), user interface
designs, architecture, class libraries, objects and documentation (both printed
and electronic), know-how, inventions, trade secrets, and any related
Intellectual Property Rights (whether owned by Client or licensed to Client by a
third party) and also including any derivative works, improvements,
enhancements, or extensions of the foregoing conceived, invented, reduced to
practice, expressed in a tangible medium, or developed by Client without input
from RagingWire during or prior to the Term that are uniquely applicable to
Client and do not have general applicability in the art.

 

  2.4 “Data Center(s)” means the facilities used by RagingWire to provide the
Services to Client.

 

  2.5 “Intellectual Property Rights” mean any and all (by whatever name or term
known or designated) tangible and intangible and now known or hereafter existing
throughout the universe:

 

  (a) Rights associated with works of authorship, including without limitation
copyrights, moral rights, and mask-works;

 

  (b) Trademark and trade name rights and similar rights;

 

  (c) Trade secret rights;

 

  (d) Patents, design rights, and other industrial property rights;

 

  (e) All other intellectual and industrial property rights of every kind and
nature and however designated (including logos, “rental” rights, and rights to
remuneration), whether arising by operation of law, contract, license, or
otherwise;

 

  (f) All registrations and applications (whether for patent, copyright or
similar right), including all continuations, continuations-in-part, and
divisionals thereof;

 

  (g) All renewals, extensions, reissues, and re-examinations of such patents
now or hereafter in force; and

 

  (h) All rights in any of the foregoing.

 

  2.6 “Notice of Service Commencement” means the written notice provided by
RagingWire to Client which sets forth each Service to be provided pursuant to a
SLA and the date each such Service commenced.

 

  2.7 “Parties” means RagingWire and Client collectively; “Party” means either
RagingWire or Client, as the case may be, individually.

 

  2.8 “Professional Service(s)” means any professional or consulting services
provided by RagingWire to Client, including, without limitation, any project
based or one-time services. Any provision of Professional Services shall be
governed by a written Professional Services Agreement separate from this
Agreement.

 

Page 1 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  2.9 “RagingWire Technology” means RagingWire’s proprietary technology and
processes, including without limitation the Services, software tools, hardware
designs, algorithms, software (in source and object forms), user interface
designs, architecture, class libraries, objects and documentation (both printed
and electronic), network designs, know-how, inventions, trade secrets, and any
related Intellectual Property Rights (whether owned by RagingWire or licensed to
RagingWire from a third party) and also including any derivative works,
improvements, enhancements or extensions of the foregoing conceived, invented,
reduced to practice, expressed in a tangible medium, or developed by RagingWire
during or prior to the Term.

 

  2.10 “Representative(s)” means the individuals authorized by Client to enter
the Data Center(s) including, without limitation, any employees, contractors, or
agents of Client. Each of the Representatives shall have received a valid
password from the Account Custodian to access the Data Center(s).

 

  2.11 “Rules and Regulations” means RagingWire’s written rules and regulations,
as revised or amended from time to time by RagingWire (see Exhibit A attached to
this Agreement).

 

  2.12 “Section” means a numbered paragraph section of this Agreement.

 

  2.13 “Service(s)” means the specific Services provided to Client by RagingWire
as described in each SLA executed by Client and RagingWire, as amended from time
to time; each of which is incorporated herein by reference.

 

  2.14 “Service Commencement Date” means the date RagingWire begins providing
Services to Client, as indicated in the applicable Notice of Service
Commencement delivered by RagingWire to Client.

 

  2.15 “Service Outage” is defined in the applicable SLA.

 

  2.16 “Service Level Agreement” or “SLA” means a separate written service level
agreement between Client and RagingWire that provides a description of each
Service to be provided by RagingWire to Client. A SLA may contain additional
information and provisions related to the Services and shall reference this
Agreement. All SLAs executed by Client and RagingWire from time to time are
incorporated herein by reference and all Services provided pursuant to all SLAs
are subject to the terms and conditions of this Agreement. To the extent any
terms herein apply solely to a Service not specified in a SLA, such terms shall
not apply to Client. A SLA shall apply only to those Services specified therein
and shall be deemed to have no relation to Services provided pursuant to any
other SLA executed between the Parties.

 

  2.17 “Term” means the Initial Term plus all Renewal Terms as defined in
Section 4 (“Term”).

 

3. DELIVERY OF SERVICES. By executing a SLA, RagingWire agrees to provide, and
Client agrees to accept and pay for, the Services described in each SLA during
the Term. All Services shall be deemed delivered, and the Parties’ respective
obligations under this Agreement and the SLA shall be deemed performed at the
Data Center providing the Services.

 

4. TERM

 

  4.1 Term Commencement. The term for provision of and payment for each Service
will commence on the Service Commencement Date indicated in the applicable
Notice of Service Commencement.

 

  4.2 Initial Term. RagingWire will provide each Service to Client for an
initial term commencing on the Service Commencement Date and ending on the date
specified in the SLA (“Initial Term”).

 

5. FEES AND PAYMENT TERMS

 

  5.1 Fees. Client agrees to pay all fees due in accordance with the prices for
each Service listed in each SLA.

 

  5.2 Non-Recurring Charges, Variable, and One-Time Charges. Payment for
non-recurring charges (“NRC”) (e.g., cage or power circuit installation
charges), variable charges (e.g., burstable Internet bandwidth charges) and
charges for one-time Services (e.g., Professional Services, etc.) shall be due
no later than 30 days after the date of such invoice. Payment not received in a
timely manner shall be considered late and the provisions of Section 5.4 (“Late
Payments”) shall apply.

 

  5.3 Monthly Recurring Charges. After Service Commencement, payment for monthly
recurring charges (“MRC”) for each successive full month will be due and payable
on the first day of that month, and RagingWire will send Client an invoice dated
one (1) month prior to the first day of the month for which such recurring
Services are to be provided.

 

  5.4 Late Payments. Any delinquent payments shall be subject to the greater of
a $50 charge or one percent (1%) fee per month on overdue payments starting on
the date such payments are due.

 

  5.5 Taxes and Other Fees. All fees charged by RagingWire for Services are
exclusive of all taxes and similar fees imposed by government or regulatory
agencies, now in force or enacted in the future, imposed on the transaction
and/or the delivery of Services. Client agrees that it will be responsible for
and will pay in full all such taxes and similar fees related solely to the
Services provided by RagingWire, except for taxes based on RagingWire’s net
income. All Services shall be deemed provided at the Data Center where such
Services originated.

 

Page 2 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  5.6 Payment in U.S. dollars; Automatic Funds Transfer. All payments shall be
made to RagingWire in U.S. dollars by check or means of an automatic electronic
funds transfer/debit system.

 

6. CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY OWNERSHIP; LICENSE GRANTS

 

  6.1 Confidential Information.

 

  (a) Non-Disclosure. RagingWire and Client acknowledge that each will have
access to certain proprietary and/or confidential information of the other Party
concerning, without limitation, the other Party’s business, plans, customers,
R&D projects, financial, technology, products, and other information held in
confidence by the other Party, whether in oral, written, graphic, or electronic
form (collectively, “Confidential Information”). As used in this Agreement,
Confidential Information will include without limitation:

 

  i. All information in tangible or intangible form that is marked or designated
as confidential;

 

  ii. RagingWire Technology;

 

  iii. Client Technology; and

 

  iv. The terms and conditions of this Agreement, any SLA, and any other
agreements between the Parties.

RagingWire and Client each agrees, on behalf of itself, its employees, and other
persons to whom disclosure of Confidential Information is permitted under this
Agreement, that it will not use in any way, for its own account or the account
of any third party, except as expressly permitted by, or required to achieve the
purposes of, this Agreement, nor disclose to any third party, any of the other
Party’s Confidential Information.

 

  (b) Non-Confidential Information. Notwithstanding Section 6.1(a)
(“Non-Disclosure”), information will not be deemed Confidential Information
under this Agreement if such information:

 

  i. Is known to the receiving Party prior to receipt from the disclosing Party,
as evidenced by the records of the receiving Party;

 

  ii. Becomes known (independently of disclosure by the disclosing Party) to the
receiving Party, directly or indirectly, from a source other than one having an
obligation of confidentiality to the disclosing Party;

 

  iii. Becomes part of the public domain or otherwise ceases to be secret or
confidential, except through a breach of this Agreement by the receiving Party;
or

 

  iv. Is independently developed by the receiving Party without any breach of
this Agreement.

 

  (c) Protection and Preservation. Each Party on behalf of itself, its
Representatives, employees, agents, and contractors, agrees that it will receive
and hold all Confidential Information in trust and confidence and that it will
treat all Confidential Information with the same degree of care as it accords to
its own confidential information of like sensitivity, but in no event less than
a reasonable level of care. Each Party shall:

 

  i. Not sell, license, transfer, publish, disclose, display, or otherwise make
available the Confidential Information of the other Party;

 

  ii. Not reverse assemble or reverse compile in whole or in part any applicable
Confidential Information;

 

  iii. Acknowledge and take commercially reasonable steps to preserve the other
Party’s ownership rights in and to such other Party’s Confidential Information;

 

  iv. Hold in trust and confidence and not use any Confidential Information
except as necessary to perform obligations set forth in this Agreement; and

 

  v. Similarly bind in writing necessary third parties to the confidentiality
obligations of this Section 6.1 (c).

Notwithstanding the foregoing, either Party shall have the right to disclose on
a “need to know” basis the other Party’s Confidential Information to their own
company’s appropriate officers, directors, employees, auditors, and attorneys,
provided that they agree to be bound by the provisions of this Section 6.
Further, each Party may disclose the other Party’s Confidential Information to
the extent necessary to comply with an order of an administrative agency or
court of competent jurisdiction, or to enforce a Party’s rights under this
Agreement. As an express condition to the preceding sentence, the Party being
required to disclose the information shall take all reasonable steps to prevent
such disclosure and provide prior written notice thereof to the other Party in
sufficient time to enable the other Party to seek a protective order or
otherwise contest such disclosure. Each Party agrees that it will ensure that
its Representatives, employees, agents, and contractors will not make use of,
disseminate, or in any way disclose any Confidential Information of the other
Party to any person,

 

Page 3 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

firm, or business, except as necessary to perform obligations set forth in this
Agreement and then only under a written confidentiality agreement no less
restrictive than this Section 6.1 (“Confidential Information”).

 

  (d) Method of Disclosure. Information disclosed in written form or
electronically transmitted shall be considered Confidential Information only if
it contains the legend “Confidential,” “Proprietary,” or some other legend of
similar import. Information disclosed in other-than-written form shall be deemed
Confidential Information only if the disclosing Party states that the disclosure
is confidential at the time it is made and sends the recipient of the
information a written summary, with an appropriate confidentiality legend, of
the information so disclosed within 15 days thereafter.

 

  (e) Return of Confidential Information. Upon termination or expiration of this
Agreement, or upon written request of the disclosing Party, the receiving Party
shall promptly return to the disclosing Party all documents and other tangible
materials representing the disclosing Party’s Confidential Information and all
copies thereof, and shall permanently erase or destroy all Confidential
Information stored by or for the receiving Party in electronic, optical,
mechanical, or other storage medium, except as required to comply with any
applicable legal requirement, and shall certify, in writing, the completion of
the foregoing to the disclosing Party.

 

  6.2 Intellectual Property.

 

  (a) Ownership. Except for the rights expressly granted pursuant to
Section 6.3(a) (“Grant By RagingWire”), this Agreement does not transfer from
RagingWire to Client any RagingWire Technology and all right, title, and
interest (including, without limitation, Intellectual Property Rights) in and to
the RagingWire Technology will remain solely with RagingWire. Except for the
rights expressly granted pursuant to Section 6.3(b) (“Grant By Client”), this
Agreement does not transfer from Client to RagingWire any Client Technology and
all right, title, and interest (including, without limitation, Intellectual
Property Rights) in and to the Client Technology will remain solely with Client.

 

  (b) General Skills and Knowledge. Notwithstanding anything to the contrary in
this Agreement, Client will not at any time prohibit or enjoin RagingWire from
using any concepts, skills, knowledge, and techniques relating to information
technology that is or are acquired during the course of providing the Services,
including, without limitation, skills, knowledge, and information publicly known
or available, generally applicable in the trade (or art), or that could
reasonably be acquired in similar work performed for other clients of
RagingWire.

 

  6.3 License Grants.

 

  (a) Grant by RagingWire. RagingWire hereby grants to Client a non-exclusive,
non-transferable, royalty-free license, during the Term, to use the RagingWire
Technology solely for the purpose of receiving the Services and for no other
purpose.

 

  (b) Grant by Client. Client agrees that in the course of providing the
Services, it may be reasonably necessary for RagingWire to access Client
equipment and use Client Technology, RagingWire is hereby granted and shall have
a non-exclusive, non-transferable, royalty-free license, during the Term, to use
the Client Technology solely for the purpose of providing the Services to
Client, subject to Section 6.2(b) (“General Skills and Knowledge”), and for no
other purpose.

 

  6.4 Restrictions. Each Party’s Technology shall be used by the other Party,
the other Party’s Representatives and agents only in a manner consistent with
the rights granted in Section 6.3(a) (“Grant By RagingWire”) and 6.3(b) (“Grant
By Client”). Each Party agrees to ensure that no portion of the other Party’s
Technology is displayed outside the Data Center(s) or distributed in any way to
any third party. Each Party shall not rent, lease, license, distribute,
transfer, reproduce, display, modify, publicly perform, or timeshare the other
Party’s Technology, or any portion thereof, or use the other Party’s Technology
as a component of or a basis for products or services prepared for sale,
license, lease, access, or other marketing or distribution. Neither Party nor
any of their respective Representatives or agents shall prepare any derivative
work based on the other Party’s Technology or other materials provided to a
Party to the other Party. Though not authorized to do so, should a Party or any
of its Representatives or agents create any derivative works of the other
Party’s Technology, the Party, on behalf of itself and its Representatives
and/or agents, hereby assigns any and all right, title and interest (including,
without limitation, Intellectual Property Rights) in such derivative works to
the other Party. Neither Party nor any of their respective Representatives or
agents shall translate, reverse engineer, decompile, or disassemble the other
Party’s Technology. Neither Party shall allow any third party or unlicensed user
or computer system to access or use the other Party’s Technology. Each Party
agrees not to demonstrate or disclose the results of any testing or
bench-marking of the other Party’s Technology, to any third party, without the
other Party’s prior written permission.

 

Page 4 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

7. RAGINGWIRE’S WARRANTIES AND SERVICE LEVEL GOALS

 

  7.1 RagingWire Warranties. RagingWire represents and warrants that (i) it has
the legal right to enter into this Agreement and perform its obligations
hereunder, and (ii) it is in compliance, in all material respects, with
applicable law regarding the Services.

 

  7.2 Service Level Goals. “Service Level Goals” means the service level goals
applicable to the Services provided by RagingWire as set forth in the applicable
SLA. If Client experiences any Service performance issues or failures, such as
Service Outages, described in an applicable SLA, as a result of RagingWire’s
failure to provide the Services, the remedies and credits described in the
applicable SLA shall apply and serve as Client’s sole remedy for such failure.
Client must request credits within 15 days of the Service Outage by sending an
email to legal@ragingwire.com.

 

  7.3 Liquidated Damages. The Parties acknowledge and agree that because of the
unique nature of the Services contemplated by this Agreement, it is difficult or
impossible to determine with precision the specific amount of damages that might
be incurred by Client as a result of a failure of RagingWire to meet the Service
Level Goals, or the specific amount that should be the responsibility of
RagingWire in such circumstances. It is further understood and agreed by the
Parties that Client shall be damaged by such failure of RagingWire to meet the
Service Level Goals, that it would be impracticable or extremely difficult to
fix the actual damages resulting therefrom, that any credits that become payable
under Section 7.2 (“Service Level Goals”) or under a SLA are in the nature of
liquidated damages, and not a penalty, and are fair and reasonable under the
circumstances, and such payments represent a reasonable estimate of fair
compensation for the losses that may reasonably be anticipated from RagingWire’s
failure to meet the Service Level Goals. As an essential part of this Agreement
and any SLA, the liquidated damages payable under this Section shall be the sole
and exclusive measure of damages and remedy for Client, and the sole and
exclusive liability and obligation of RagingWire, arising out of or in any way
relating to RagingWire’s failure to meet the Service Level Goals. The Parties
further acknowledge and agree that the pricing and other terms contained in this
Agreement reflect and are based upon the intended allocation of risk between the
Parties as reflected in Section 7.2 (“Service Level Goals”), elsewhere in this
Agreement, in any SLA, and form an essential part of this Agreement. This
Section 7.3 states Client’s sole and exclusive remedy for any failure by
RagingWire to meet Service Level Goals.

 

   

 

   

 

      Client Initial     RagingWire Initial  

 

  7.4 No Other Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
SECTION 7 (“RAGINGWIRE’S WARRANTIES AND SERVICES LEVEL GOALS”), THE SERVICES ARE
PROVIDED ON AN “AS IS” BASIS, AND CLIENT’S USE OF THE SERVICES IS AT CLIENT’S
OWN RISK. RAGINGWIRE DOES NOT MAKE, AND HEREBY DISCLAIMS WITHOUT LIMITATION, ANY
AND ALL OTHER EXPRESS AND/OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND TITLE, AND
ANY WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE.
RAGINGWIRE DOES NOT WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED, ERROR-FREE,
COMPLETELY SECURE, OR THAT ALL ERRORS WILL BE CORRECTED. SOME STATES DO NOT
ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO THE ABOVE EXCLUSIONS MAY NOT APPLY
TO CLIENT. IN THAT EVENT, ANY IMPLIED WARRANTIES ARE LIMITED IN DURATION TO 45
DAYS FROM THE INITIAL DELIVERY OF THE APPLICABLE SERVICES. RAGINGWIRE DISCLAIMS
ANY REPRESENTATIONS OR WARRANTIES THAT CLIENT’S USE OF THE SERVICES WILL SATISFY
ANY STATUTORY OR REGULATORY OBLIGATIONS, OR WILL ASSIST WITH, GUARANTEE, OR
OTHERWISE ENSURE COMPLIANCE WITH ANY APPLICABLE LAWS OR REGULATIONS INCLUDING
THE U.S. HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996 (“HIPAA”),
THE U.S. GRAMM-LEACH-BLILEY ACT OF 1999, U.S. THE SARBANES-OXLEY ACT OF 2002, OR
OTHER GOVERNMENT MANDATES, STATUTES, OR REGULATIONS. YOU ARE SOLELY RESPONSIBLE
FOR ENSURING THAT YOUR USE OF THE SERVICES IS IN ACCORDANCE WITH APPLICABLE LAW
AND REGULATIONS, INCLUDING GOVERNMENT CONTROLS.

 

  7.5

Disclaimer of Actions Caused by and/or Under the Control of Third Parties.
RAGINGWIRE DOES NOT AND CANNOT CONTROL THE FLOW OF DATA TO OR FROM RAGINGWIRE’S
NETWORK AND OTHER PORTIONS OF THE INTERNET. SUCH FLOW DEPENDS IN LARGE PART ON
THE

 

Page 5 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

 

PERFORMANCE OF THE INTERNET SERVICES PROVIDED OR CONTROLLED BY THIRD PARTIES. AT
TIMES, ACTIONS OR INACTIONS OF SUCH THIRD PARTIES CAN IMPAIR OR DISRUPT CLIENT’S
CONNECTIONS TO THE INTERNET (OR PORTIONS THEREOF). ALTHOUGH RAGINGWIRE WILL TAKE
ACTIONS IT DEEMS APPROPRIATE TO REMEDY AND AVOID SUCH EVENTS, RAGINGWIRE CANNOT
GUARANTEE THAT SUCH EVENTS WILL NOT OCCUR. IT IS CLIENT’S RESPONSIBILITY TO
ENSURE THAT THE INFORMATION TRANSMITTED AND RECEIVED BY CLIENT, ITS
REPRESENTATIVES, AND ITS CUSTOMERS COMPLY WITH ALL APPLICABLE LAWS AND
REGULATIONS. ACCORDINGLY, RAGINGWIRE DISCLAIMS ANY AND ALL LIABILITY RESULTING
FROM OR RELATED TO SUCH EVENTS, AND CLIENT ACCEPTS SUCH DISCLAIMER WITHOUT
LIABILITY TO RAGINGWIRE.

 

8. CLIENT’S REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS

 

  8.1 Warranties. Client represents and warrants that:

 

  (a) It has the legal right and authority to enter into this Agreement and
perform its obligations hereunder;

 

  (b) The performance of its obligations and use of the Services by Client, its
Representatives, and its customers will not violate any applicable laws,
regulations, or the Rules and Regulations;

 

  (c) All equipment, materials, and other tangible items placed by Client at the
Data Center(s) will be configured and used in compliance with all applicable
RagingWire and manufacturer specifications including, without limitation, power
outlet, power consumption, and clearance requirements.

 

  8.2 Breach of Warranties. If Client breaches any of the warranties in
Section 8.1 (“Warranties”), in addition to any other remedies available at law
or in equity, RagingWire will have the right, in its reasonable discretion, to
immediately suspend a Service(s) to Client if the breach is material in nature
and the Service(s) to be suspended are of immediate danger to personnel,
equipment, or services at the Data Center. RagingWire will provide notice as
provided in Section 12 (“Termination”) and an opportunity to cure to Client, if
practical, depending on the nature, severity, and materiality of the breach.
Once such breach is cured, RagingWire will use commercially reasonable efforts
to restore the Services. If such breach is not cured within 30 days after notice
to Client, RagingWire may terminate this Agreement or any SLA at any time
thereafter in accordance with Section 12 (“Termination”).

 

  8.3 Compliance with Laws; Rules and Regulations. Client agrees that it shall
use the Services only for lawful purposes and in accordance with this Agreement
and any SLA. Client will comply at all times with applicable laws and
regulations and the Rules and Regulations (as revised or amended by RagingWire
from time to time).

 

  8.4 Access and Security.

 

  (a) Representatives. For an individual to be a Representative, the individual
must be identified by Client prior to first access to the Data Center by such
Representative. All Representatives must be authenticated by Client’s Account
Custodian and have received a valid password issued in order to become
effective. All Representatives must present a government ID with picture to be
enrolled in RagingWire’s security system. Client must promptly submit and
authenticate any changes regarding its Representatives to RagingWire. RagingWire
shall have no liability for relying on outdated information which has not been
properly updated by Client.

 

  (b) Use of Passwords. Client acknowledges and agrees that it is responsible
for maintaining the confidentiality of its passwords distributed to
Representatives, and agrees to notify RagingWire if it discovers that a password
is lost, stolen, disclosed to an unauthorized third party, or otherwise may have
been compromised. Client shall be entirely responsible for any and all
activities which occur under Client’s passwords, whether or not Client or its
Authorized Users are the entity or individuals undertaking such activities.

 

  (c) Data Center Access. Except with the advance written consent of RagingWire,
Client’s access to the Data Center(s) shall be limited solely to the
Representatives. Representatives will have 24 x 7, year round access to the Data
Center(s). Representatives shall have access only to those areas authorized by
RagingWire, and Representatives are prohibited from accessing other areas of the
Data Center(s) unless accompanied by an authorized RagingWire representative.
Client and its Representatives shall cooperate with and comply with all security
and safety measures promulgated by RagingWire from time to time, including,
without limitation, the use of entry and exit logs and agreements, key cards,
voice, photo, biometric, or other personal identification recognition devices,
and other mechanisms and devices for registering, tracking, and limiting access
to the Data Center(s).

 

  8.5 Relocation of Client. If it becomes necessary to relocate Client to
another area of the Data Center, with reasonable advance notice to Client (in no
case less than 90 days notice), Client may, at its option, terminate this
Agreement.

 

Page 6 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  8.6 Cameras. Neither Client nor any of its Representatives shall utilize,
install, or configure any camera or other media device so as to view, record, or
transmit any images or information regarding the Data Center(s). In order to
maintain each Client’s privacy, all camera installations may be used by Client
solely to view its own cage or cabinet will be performed by RagingWire.

 

  8.7 Confidentiality. Client and its Representatives agree that information
that they may observe or come into contact with while in the Data Center(s) may
be the confidential and proprietary information of RagingWire and/or third
parties.

 

  8.8 Suspension and Termination of Representative Access to Data Center.
RagingWire shall have the right to suspend and/or terminate a Representative’s
access to the Data Center(s) at any time for any material failure by such
Representative to comply with the terms of this Agreement and/or the Rules and
Regulations. In the event that access is terminated, Client shall immediately
take steps, to RagingWire’s reasonable satisfaction, to ensure that Client’s
remaining Representatives shall conform their conduct to the terms of this
Agreement and the Rules and Regulations.

 

  8.9 Scheduled and Emergency Maintenance. RagingWire will conduct routine
scheduled maintenance of the Data Center(s) according to the maintenance
schedule for the applicable Data Center, as such schedule may be modified from
time to time by RagingWire. In the event that an urgent, mission-critical
maintenance situation arises, RagingWire shall have the right to perform
emergency maintenance on the Data Center(s). Any such emergency maintenance, not
caused by the actions of RagingWire shall not constitute a breach of this
Agreement. During such scheduled and emergency maintenance periods, the Services
may be unavailable. Client agrees to cooperate with RagingWire during scheduled
and emergency maintenance periods. RagingWire shall have to right to enter a
cage in order to perform maintenance, inspect the condition of a cage, or remedy
an emergency situation.

 

9. INSURANCE

 

  9.1 Insurance Levels. Client shall keep in full force and effect during the
term of this Agreement:

 

  (a) Workers’ compensation insurance in an amount not less than that required
by applicable law. Client shall ensure, and be solely responsible for ensuring,
that its Representatives (including contractors and subcontractors) maintain
insurance coverage at levels no less than those required by applicable law and
customary in the applicable industry.

 

  (b) A broad form Commercial General Liability Insurance policy providing for
coverage of at least $2,000,000 for bodily injury and property damage; and the
policy shall be:

 

  (i) Written on a “claims made” form;

 

  (ii) Shall be primary and not contributory with RagingWire’s liability
insurance;

 

  (iii) Shall provide for not less than 30 days advance written notice to
RagingWire from the insurer or insurers, if more than one, of any cancellation,
nonrenewal, or material change in coverage or available limits of liability; and

 

  (iv) Shall be issued by an insurance company with a rating of no less than A-V
in the current Best’s Insurance Guide, or otherwise be acceptable to RagingWire,
and admitted to engage in the business of insurance in the state in which the
Services are actually provided (notwithstanding the provisions of Section 3.1
(“Delivery of Services”).

 

  (c) Client’s Commercial General Liability Insurance coverage may be provided
by a combination of primary, excess, and umbrella policies, provided that those
policies are absolutely concurrent in all respects regarding the coverage
afforded by the policies.

 

  (d) The coverage of any excess or umbrella policy must be at least as broad as
the coverage of the primary policy.

 

  (e) Client shall be solely responsible to procure and maintain property
insurance coverage for its equipment and all other items of Client’s property
from any and all risks in, on, at or about the Data Center(s) at which the
Services are provided, including, without limitation, fire, fire protection
system failure, and earthquake damage.

 

  9.2 Certificates of Insurance. Upon written request, Client shall:

 

  (a) Deliver to RagingWire certificates of insurance which evidence the minimum
levels of insurance set forth in Section 9.1 (“Insurance Levels”); and

 

  (b) Cause its insurance provider(s) to name RagingWire as an additional
insured and to notify RagingWire in writing of the effective date of such
coverage.

Client shall deliver the certificates of insurance required by this Section 9.2
to RagingWire on or before the first entry of Client or a Representative onto
any Data Center, and again at least 10 days before the expiration date of any
applicable policy, and again on renewal of any applicable policy.

 

Page 7 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  9.3 Obligations Continue Regardless of Insurance. The insurance requirements
set forth in this Section 9 (“Insurance”) are independent of the indemnification
and other obligations under this Agreement and shall not be construed or
interpreted in any way to restrict, limit or modify the indemnification and
other obligations or to limit Client’s liability under this Agreement.

 

  9.4 Waiver of Subrogation Rights. Client agrees to cause its insurance
companies issuing its insurance policies to waive any subrogation rights that
those insurance companies may have against the RagingWire by way of contract or
otherwise. Client hereby waives any right that it may have against RagingWire on
account of any bodily injury or property loss or damage to the extent that such
loss or damage is insured hereunder under Client’s insurance policies.

 

10. LIMITATIONS OF LIABILITY

 

  10.1 Personal Injury. EACH REPRESENTATIVE AND ANY OTHER PERSON VISITING A DATA
CENTER DOES SO AT HIS OR HER OWN RISK. RAGINGWIRE SHALL HAVE NO LIABILITY
WHATSOEVER FOR ANY HARM TO SUCH PERSONS RESULTING FROM ANY CAUSE OTHER THAN
RAGINGWIRE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

  10.2 Damage to Client Equipment. NEITHER PARTY SHALL HAVE ANY LIABILITY FOR
ANY DAMAGE TO, OR LOSS OF, ANY CLIENT EQUIPMENT RESULTING FROM ANY CAUSE OTHER
THAN THE OTHER PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. TO THE EXTENT
RAGINGWIRE IS LIABLE FOR ANY DAMAGE TO, OR LOSS OF, CLIENT EQUIPMENT FOR ANY
REASON, SUCH LIABILITY SHALL BE LIMITED SOLELY TO THE THEN CURRENT MARKET VALUE
OF THE CLIENT EQUIPMENT, EXCLUDING (a) ANY LOST DATA, (b) LOST SOFTWARE, AND/OR
(c) LOST FIRMWARE.

 

  10.3 Waiver of Consequential and Incidental Damages. IN NO EVENT SHALL EITHER
PARTY BE LIABLE OR RESPONSIBLE TO CLIENT OR ANY THIRD PARTY FOR ANY TYPE OF
INCIDENTAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LOST REVENUE, LOST PROFITS, REPLACEMENT GOODS, LOSS OF TECHNOLOGY,
LOSS OF RIGHTS OR SERVICES, LOSS OF DATA, OR INTERRUPTION OR LOSS OF USE OF
SERVICE OR EQUIPMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
WHETHER ARISING UNDER A THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, OR OTHERWISE.

 

  10.4 Hazardous Materials; Assumption of Risk. CLIENT ACKNOWLEDGES THAT CERTAIN
HAZARDOUS OR TOXIC SUBSTANCES, MATERIALS, OR WASTE (COLLECTIVELY, “HAZARDOUS
MATERIALS”), INCLUDING BUT NOT LIMITED TO BATTERY ACID, HIGH VOLTAGE
ELECTRICITY, AND DIESEL FUEL, MAY BE PRESENT IN OR AROUND THE DATA CENTER(S) AND
THAT CLIENT AND ITS REPRESENTATIVES MAY BE EXPOSED TO SUCH HAZARDOUS MATERIALS.
CLIENT IS AWARE OF THE INHERENT RISKS OF INJURY AND PROPERTY DAMAGE INVOLVED IN
RAGINGWIRE’S NORMAL OPERATIONS OF THE DATA CENTER(S), INCLUDING, WITHOUT
LIMITATION, RISKS DUE TO OCCUPATIONAL OR ENVIRONMENTAL EXPOSURE TO HAZARDOUS
MATERIALS KNOWN TO CAUSE CANCER, BIRTH DEFECTS, REPRODUCTIVE HARM, OR OTHER
PHYSICAL AILMENTS. CLIENT ASSUMES KNOWN AND UNKNOWN RISKS OF INJURY AND PROPERTY
DAMAGE THAT MAY RESULT FROM EXPOSURE TO HAZARDOUS MATERIALS IN OR AROUND THE
DATA CENTER(S), EXCEPT FOR INJURY AND PROPERTY DAMAGE RESULTING FROM
RAGINGWIRE’S WILLFUL MISCONDUCT.

 

  10.5 Maximum Liability. RAGINGWIRE’S MAXIMUM AGGREGATE LIABILITY TO CLIENT
(INDIVIDUALLY AND COLLECTIVELY) RELATED TO OR IN CONNECTION WITH THIS AGREEMENT
AND ANY SLA WILL BE LIMITED TO THE TOTAL AMOUNT PAID BY CLIENT TO RAGINGWIRE
HEREUNDER FOR THE SIX (6) MONTH PERIOD IMMEDIATELY PRECEDING THE FIRST EVENT
WHICH GAVE RISE TO SUCH LIABILITY.

 

  10.6 Service Outage Exclusions. The unavailability of Services due to the
following will not be considered to be Service Outages, nor will credits be
issued for:

 

  (a) The failure or unavailability of any Client circuits or equipment;

 

  (b) Client’s software applications, content, or Client configurations;

 

  (c) Acts or omissions of Client or its Representative(s);

 

  (d) A Force Majeure Event;

 

  (e) Services provided by a third party outside of RagingWire’s control (e.g.
if RagingWire is providing off-site tape backup storage services for Client and
all of RagingWire’s vendors for off-site tape backup storage services go on
strike). However, if RagingWire hires a subcontractor to perform Services, and
the subcontractor doesn’t perform or under performs (excepting a force majeure
or other catastrophic failure), RagingWire will remain liable and a credit will
be issued;

 

Page 8 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  (f) Scheduled maintenance, emergency maintenance, or Client Planned or
Requested Outages;

 

  (g) Client’s actual power consumption exceeding 80% of the capacity of a power
circuit;

 

  (h) Failure of Client to plug each cord on dual corded equipment into separate
uninterruptible power supplies (“UPS”);

 

  (i) Client plugging one (1) or more power strip into another power strip;

 

  (j) Using single corded equipment where the use of dual corded equipment would
have prevented the equipment from losing power, or connecting dual corded
equipment to the same UPS;

 

  (k) The activation or the required periodic testing pursuant to State or local
laws or regulations, of any of the Emergency Power Off (“EPO”) switches;

 

  (l) Failure of Client to purchase redundant ports;

 

  (m) The failure of Internet traffic exchange points including, but not limited
to, Network Access Points (“NAPs”) and Metropolitan Area Exchanges (“MAEs”); or

 

  (n) The performance (or lack thereof) of Internet networks controlled by
others.

 

  10.7 Credit Limitations. Client may not receive more than a day’s credit under
a SLA for any 24 hour period. The total credits for a Service in a calendar
month may not exceed the MRC for that Service for the applicable month.

 

  10.8 Basis of the Bargain; Failure of Essential Purpose. The Parties
acknowledges that RagingWire has set its prices and entered into this Agreement
and the SLA(s) in reliance upon the limitations, exclusions, and disclaimers of
liability and the disclaimers of warranties and damages set forth in this
Agreement and the SLA(s), and that such limitations, exclusions, and disclaimers
are fundamental elements and form an essential basis of the bargain between
Client and RagingWire. RagingWire would not be able to have provided the
Services to Client without such limitations. The limitations and exclusions of
liability and disclaimers specified in this Agreement shall survive and apply
even if the remedies provided herein are found to have failed of their essential
purpose.

 

11. INDEMNIFICATION

 

  11.1 Indemnification By RagingWire. Subject to the limitations of liability
set forth herein, RagingWire agrees to indemnify, defend, and hold harmless
Client, its employees, agents, affiliates from and against any and all costs,
liabilities, losses, and expenses (including without limitation reasonable
attorneys’ fees) (collectively, “Losses”) resulting from any claim, suit,
action, or proceeding (each, an “Action”) brought by any third party against
Client or its affiliates alleging the infringement or misappropriation by
RagingWire of any Intellectual Property Rights relating to the delivery or use
of the Services (excluding any contributory infringement by the Client). Client
may retain its own counsel to assist in the defense of any indemnified Action,
at its own expense provided RagingWire shall retain control over such defense.

 

  11.2 Indemnification By Client. Client agrees to indemnify, defend, and hold
harmless RagingWire, its employees, agents, affiliates, and clients
(collectively the “RagingWire Indemnitees”) from and against Losses resulting
from any Action brought by any third party against any of the RagingWire
Indemnitees alleging the infringement or misappropriation of any Intellectual
Property Rights by Client or its Representatives:

 

  (a) Relating to the use of the Services in a manner not authorized by
RagingWire;

 

  (b) Resulting from RagingWire’s compliance with Client’s designs,
specifications, or instructions;

 

  (c) Resulting from Client’s use or combination of the Services with any items
not supplied by RagingWire or Client’s failure to use updated or modified
versions of the Services, or

 

  (d) Resulting from any information provided by Client to RagingWire;

The RagingWire Indemnitees may retain their own counsel to assist in the defense
of any indemnified Action, at their own expense provided Client shall retain
control over such defense.

 

  11.3 Notice. Each Party’s indemnification obligations set forth in
Section 11.1 (“Indemnification By RagingWire”) and Section 11.2
(“Indemnification By Client”) shall be subject to the following:

 

  (a) Receiving prompt and sufficient written notice of the existence of any
Action so that the indemnifying Party is not prejudiced by a lack of notice;

 

  (b) Being able, at its option, to control the defense of such Action;

 

  (c) The indemnified Party not settling any such action, claim, or suit without
the indemnifying Party’s prior written consent; and

 

  (d) Receiving full cooperation of the indemnified Party in the defense of such
Action.

 

Page 9 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  11.4 Enjoinment. If the Services under the terms of this Agreement are, or are
likely to be, enjoined or RagingWire desires to limit its exposure to an Action,
then RagingWire may, at its sole option and expense, either:

 

  (a) Procure for Client the right to continue using such Services under the
terms of this Agreement;

 

  (b) Replace or modify such Services so that it is or they are non-infringing
and substantially equivalent in function to the enjoined Services; or

 

  (c) If options (a) and (b) above cannot be accomplished despite the
commercially reasonable efforts of RagingWire, then either party may terminate
this Agreement with respect to such Services and RagingWire will refund to
Client the unearned portion of any fees paid to RagingWire.

 

  11.5 Sole and Exclusive Obligations and Remedies. THE FOREGOING INDEMNITY AND
LIMITED REMEDIES ARE RAGINGWIRE’S SOLE AND EXCLUSIVE OBLIGATIONS, AND CLIENT’S
SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OF
ANY INTELLECTUAL PROPERTY RIGHTS.

 

12. TERMINATION

 

  12.1 Termination on Service End Date in SLA.

 

  (a) Left Blank Intentionally.

 

  (b) The termination of any particular Service will not affect Client’s
obligation to pay for other Services or any other amounts due from Client to
RagingWire.

 

  (c) Either Party may terminate this Agreement upon the termination of the last
active SLA between the Parties by providing the other Party with 30 days written
notice.

 

  12.2 Termination For Cause.

 

  (a) For Curable Breach. Subject to Section 7.2 (“Service Level Goals”), either
Client or RagingWire may terminate this Agreement and any SLA if the other Party
breaches any material term or condition of this Agreement and fails to cure such
breach within 30 days after receipt of written notice of the same, except in the
case of failure to pay fees, which must be cured within five (5) days after
receipt of written notice from RagingWire. Client may also terminate Services to
be provided in the future and the obligation to pay for such future Services in
accordance with the terms of the applicable SLA(s).

 

  (b) Insolvency. A Party may terminate this Agreement and any SLA effective
upon written notice to the other Party, if the other Party:

 

  (i) Becomes the subject of an involuntary petition in bankruptcy or any
involuntary proceeding relating to insolvency, receivership, liquidation, or
composition for the benefit of creditors (not brought by the Party seeking to
terminate this Agreement and any SLA), if such involuntary petition or
involuntary proceeding is not dismissed within 30 days of filing; or

 

  (ii) Becomes the subject of a voluntary petition in bankruptcy or any
voluntary proceeding relating to insolvency, receivership, liquidation, or
composition for the benefit of creditors.

 

  (c) Incurable Breach. Either Party may terminate this Agreement and any SLA
effective upon written notice, if the other Party has breached its obligations
of confidentiality set forth in Section 6.1 (“Confidential Information”).

 

  12.3 No Liability Upon Expiration. Neither Party shall be liable to the other
Party for any expiration of any Service in accordance with the terms of the
applicable SLA or, excepting Section 12.2 (“Termination for Cause”), this
Agreement in accordance with its terms.

 

  12.4 Effect of Termination. Upon the effective date of termination of a
Service pursuant to this Agreement:

 

  (a) Termination of Service. RagingWire will immediately cease providing such
Service.

 

  (b) Payment. Any and all payment obligations of Client under this Agreement
for such Service provided through the date of termination shall immediately
become due and payable, and such payment obligations shall accrue interest, from
the date that is 30 days after the final invoice date for such Service, at the
Applicable Rate.

 

  12.5 Survival. Those provisions of this Agreement which by their nature are
meant to survive termination or expiration of this Agreement shall survive
termination or expiration of this Agreement.

 

13. MISCELLANEOUS PROVISIONS

 

  13.1 Force Majeure. Excepting any financial obligations arising under this
Agreement, neither RagingWire nor Client shall be liable for any failure or
delay in its performance, including Service Outages, under this Agreement due to
any cause beyond its reasonable control, including, without limitation, acts of
war, acts of God, earthquake, flood, fire, embargo, riot, sabotage, terrorism,
labor dispute, strike or lockout, failure of an energy provider to supply power,
governmental act, or failure of the Internet (not resulting from the actions or
inactions of a Party) (each, a “Force Majeure Event”).

 

Page 10 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  13.2 No Lease; Other Limitations. This Agreement is an agreement for services
and is not intended to and shall not constitute a lease of any real property or
a transaction for the sale of goods. Client acknowledges and agrees that:

 

  (a) It has been granted only a non-exclusive, non-transferable revocable
license to enter and use the Data Center(s) in accordance with this Agreement;

 

  (b) Client has not been granted any real property interest in the Data
Center(s);

 

  (c) Client has no rights as a tenant or otherwise under any real property or
landlord/tenant laws, regulations, or ordinances, and to the full extent
permissible under law waives and releases any rights or remedies with respect
thereto;

 

  (d) This Agreement, to the extent it involves the use of space or property
leased by RagingWire, shall be subordinate to any lease between RagingWire and
its landlord(s);

 

  (e) The expiration or termination of any such lease shall terminate this
Agreement as to such space or property subject to Client retaining any rights or
claims it may have against RagingWire arising from the expiration or termination
of such lease;

 

  (f) Except as expressly provided in Section 13.11 (“Assignment”), Client shall
have no right to transfer its rights of entry and use to the Data Center(s) in
whole or in part, and any attempted sublicense or transfer of its right of use
and occupancy under the licenses granted under this Agreement shall be void.

 

  13.3 Marketing. Each Party agrees that during the term of this Agreement the
other Party may publicly refer to it, orally and in writing, as a client or
vendor (as the case may be). Any other public reference to one Party by the
other Party will require the other Party’s prior written consent, which consent
shall not be unreasonably withheld, conditioned, or delayed. Each Party hereby
grants the other Party a non-exclusive, non-transferable, royalty-free,
revocable license to its trade names and trademarks solely in connection with
the rights granted in this Section 13.3.

 

  13.4 Government Regulations. RagingWire and Client will not export, re-export,
transfer, or make available, whether directly or indirectly, any regulated item
or information to anyone outside the United States in connection with this
Agreement without first complying with all export control laws and regulations
which may be imposed by the U.S. Government and any country or organization of
nations within whose jurisdiction Client operates or does business.

 

  13.5 Non-Solicitation. During the Term, neither RagingWire nor Client will,
and each Party will ensure that its respective affiliates do not, directly or
indirectly, solicit or attempt to solicit for employment any persons employed by
the other Party. Client further agrees that during the Term, it will not,
directly or indirectly, solicit or attempt to solicit for employment any persons
contracted by RagingWire to provide any Services to Client.

 

  13.6 No Third Party Beneficiaries. RagingWire and Client each agrees that,
except as otherwise expressly provided in Section 11 (“Indemnification”), there
shall be no third party beneficiaries to this Agreement, including without
limitation the insurance providers of Client or the customers of Client.

 

  13.7 Governing Law; Choice of Forum. This Agreement is made under and will be
governed by and construed in accordance with the laws of the State of California
(except that body of law controlling conflicts of law). The United Nations
Convention on Contracts For the International Sale of Goods shall not apply to
this Agreement. Any litigation resulting from a dispute or claim arising under
or relating to this Agreement shall be resolved in a state or federal court in
Northern California (San Jose to Sacramento). The Parties specifically submit
and avail themselves to the personal jurisdiction and subject matter
jurisdiction of the state and federal courts located in Northern California. The
prevailing Party in any such action shall be awarded its actual attorneys’ fees
as well as expert consultant fees incurred.

 

  13.8 Left Blank Intentionally

 

  13.9 Informal Dispute Resolution. The Parties shall endeavor to settle by
mutual discussions in good faith any disputes or claims arising under or
relating to this Agreement or any SLA, including the existence, validity,
interpretation, performance, termination, or breach of this Agreement or any
SLA. Within 10 days of a Party’s notice of a dispute or claim, at least one
management level representative from each Party who is not directly involved in
the dispute and with proper authority to resolve this matter shall meet face to
face and use all reasonable efforts to resolve the matter, (except that either
Party may seek immediate injunctive relief if necessary to preserve its rights
hereunder).

 

  13.10

Severability; Waiver. If any provision of this Agreement is determined by any
court of competent jurisdiction to be invalid, illegal, or unenforceable to any
extent, that provision shall, if possible, be construed as though more narrowly
drawn, if a narrower construction would avoid such invalidity, illegality,

 

Page 11 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

 

or unenforceability or, if that is not possible, such provision shall, to the
extent of such invalidity, illegality, or unenforceability, be severed, and the
remaining provisions of this Agreement shall remain in full force and effect.
The waiver of any breach or default of this Agreement will not constitute a
waiver of any subsequent or continuing breach or default, and will not act to
amend or negate the rights of the waiving Party.

 

  13.11 Assignment. Either Party may assign and/or novate this Agreement in
whole as part of a corporate reorganization, consolidation, merger, or sale of
substantially all of its assets. All other assignments may be made with the
prior written consent of the other Party, which consent shall not be withheld
unreasonably. This Agreement will bind and inure to the benefit of each Party’s
permitted assigns.

 

  13.12 Notice. Any notice or communication required or permitted to be given
under this Agreement may be:

 

  (a) Delivered by hand;

 

  (b) Deposited with an overnight courier; or

 

  (c) Sent by registered or certified mail, return receipt requested, postage
prepaid.

In each case, to the address of the receiving Party as listed at the end of this
Agreement, or at such other address as may later be furnished in writing by
either Party to the other Party. Such notice shall be deemed to have been given
upon personal delivery; the day of delivery to the other Party for overnight
delivery; or three (3) days after deposit in the mail. Notwithstanding the
foregoing, invoices, Notices of Service Commencement, and similar routine
notices relating to the Services may be delivered from RagingWire to Client by
email, fax, or first class mail (postage prepaid) and such notices shall be
deemed to have been given one (1) day after emailed, faxed, or deposited in the
mail.

 

  13.13 Relationship of Parties. RagingWire and Client are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise, or agency between RagingWire
and Client. Neither RagingWire nor Client will have the power to bind the other
or incur obligations on the other’s behalf without the other’s prior written
consent, except as otherwise expressly provided in this Agreement.

 

  13.14 Energy Prices. RagingWire will not modify the rates for the Service
during the first six (6) months following the Service Commencement Date;
provided, however, that, notwithstanding anything to the contrary in the
Agreement, RagingWire may increase (or decrease) the rates associated with an
existing Service at any time after the first six (6) months of the Term in order
to pass through increases (or decreases) in such Service’s underlying power
utility costs by notifying Client in writing at least thirty (30) days prior to
the effective date of such rate change. Such increase or decrease will only
apply to the price of the energy portion of any bundled service. If requested by
Client in writing, RagingWire will provide third party documentation to Client
evidencing such increase or decrease. In the event that the underlying utility
power cost is increased more than twenty-five percent (25%) of the then current
cost for power, Client shall have the right to terminate the Services affected
by such power increase without penalty, provided that Client delivers written
notice to RagingWire within thirty (30) days of RagingWire’s notice of change.
If RagingWire does not otherwise waive the change, the termination under this
Section shall be effective ninety (90) days from the date of Client’s notice to
RagingWire.

 

  13.15 Non-Recurring Charges. Unless otherwise specified in a SLA,
Non-Recurring Charges (“NRC”) are fees for installation and setup of services.
RagingWire retains ownership of all materials, equipment, and other items it
provides in regards to NRC.

 

  13.16

Remote Hands and Eyes Services. Unless otherwise specified in a SLA, Client may
request that RagingWire perform “Remote Hands and Eyes Services” at RagingWire’s
data centers on Client’s equipment such as cycling power, swapping labeled
tapes, swapping defective hardware components, changing labeled cables, and
performing other tasks requiring a similar skill level. All requested Services
will be charged in one half ( 1/2) hour increments with a one half ( 1/2) hour
minimum per Service Request at the Remote Hands and Eyes rate per the Standard
Rate Sheet at the time the Service is performed. Client may purchase prepaid
block of Service at a discounted price from the Standard Rate Sheet. 60 minute
response time once the Service Request is received by RagingWire. Remote Hands
and Eyes Services are available 24 x 7, year round.

 

  13.17 Added Services. Client and RagingWire may agree to increase or add
Services under a SLA during the SLA’s Term. The Services will remain in effect
for the remainder of the Term. The increase or addition of Services will be
reflected in a Client Change Order form or other similar form signed by the
Parties and will amend/or and modify the SLA. Services may not be decreased
during the Term.

 

  13.18 Power Requirements.

 

  (a) Client agrees to plug each cord on dual corded equipment into separate
uninterruptible power supply units (UPS).

 

Page 12 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

  (b) Client agrees that it will not plug a power strip into another power strip
(daisy-chaining power strips), and Client will follow other power and
infrastructure guidelines as set forth by RagingWire

 

  (c) Watts are calculated as amps times volts.

 

  (d) Client may not draw more than 67% steady state power of a power circuit’s
amperage rating.

 

  13.19 RagingWire Policies and Procedures. Client agrees to make sure that
their Representatives actions at any Data Center comply with RagingWire’s
policies and procedures against workplace violence, harassment, or
discrimination.

 

  13.20 Interpretation of Conflicting Terms. In the event of a conflict between
or among the terms in this Agreement, a SLA, and any other document made a part
hereof, the documents shall control in the following order: (a) the SLA(s) and
Exhibit(s); (b) signed Change Forms to a SLA; (c) this Agreement; and then
(d) other signed documents.

 

  13.21 Fit Up/Storage Rooms. RagingWire has fit up and storage rooms (“Fit
Up/Storage Rooms”) available for use by its Clients. As there are a limited
number of rooms available, RagingWire asks that Clients give RagingWire as much
advance notice as possible, when Client wishes to use a Fit Up/Storage Room.
RagingWire does not guarantee that a Fit Up/Storage Room will be available at
all times. RagingWire shall have no liability if a Fit Up/Storage Room is not
available. The fees below are effective until December 31, 2010. Effective as of
January 1 of each year, RagingWire reserves the right to change the fees listed
below. The Fit Up/Storage Rooms are subject to the following conditions.

 

  (a) Setup/Cleaning Fee. Client agrees to pay a […***…] setup/cleanup fee after
vacating a Fit Up/Storage Room.

 

  (b) Daily Fee. Client will be allowed to use a Fit Up/Storage Room without a
daily fee for seven (7) days. Starting on the eight (8th) day, Client agrees to
pay […***…] for use of a Fit Up/Storage Room.

 

  (c) Maximum Number of Days. Client may use a Fit Up/Storage Room for a maximum
of 30 days, unless a longer period of time is approved in writing and signed by
RagingWire (“Extension”). If Client has not vacated a Fit Up/Storage Room at the
end of 30 days (absent an Extension), RagingWire will ship all items remaining
in the Fit Up/Storage Room used by Client to Client, and Client agrees to pay
for the shipping costs.

 

  (d) Disaster Recovery Use Takes Precedence. The use of the Fit Up/Storage
Rooms for disaster recovery purposes takes precedence over all other uses of the
rooms by Clients.

 

  (e) Right to Relocate. RagingWire will have the right to move Client’s
equipment, supplies, etc., from a Fit Up/Storage Room to another part of the
Data Center without approval from Client. RagingWire will notify Client in
advance if RagingWire intends to move Client. However, if RagingWire is moving
Client due to disaster recovery needs, RagingWire will notify Client as soon as
it is practical, given the circumstances.

 

  13.22 Exclusive Right. Unless specifically agreed to otherwise in a SLA,
RagingWire retains the exclusive right to effect, at Client’s cost, all
installations necessary for Client’s use of space and Services in RagingWire’s
Data Center(s), including without limitation power whip installation, overhead
cabling, cage installation, cabinet installation, seismic bracing, and security
systems.

 

  13.23 Entire Agreement; Counterparts; Originals. This Agreement, including all
other agreements referred to in this Agreement and documents incorporated by
reference, constitutes the complete and exclusive agreement between the Parties
with respect to the subject matter hereof, and supersedes and replaces any and
all prior or contemporaneous discussions, negotiations, understandings, and
agreements, written and oral, regarding such subject matter. Any terms and
conditions in any purchase order or other response by Client which are
additional to or different from the terms and conditions of this Agreement are
hereby deemed rejected by RagingWire without need of further notice of
rejection, and shall not be of any effect or in any way binding upon RagingWire.
Such purchase order or other response shall not be deemed to be made a part of
this Agreement. This Agreement may be executed in two (2) or more counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument. For purposes of executing this
Agreement:

 

  (a) A document signed and transmitted by facsimile shall be treated as an
original document;

 

  (b) The signature of any Party on such document shall be considered as an
original signature;

 

  (c) The document transmitted (or the document of which the page contained the
signature or signatures of one (1) or more of the Parties is transmitted) shall
have the same effect as a counterpart thereof containing original signatures;
and

 

  (d) At the request of a Party, each Party who executed a document transmitted
by facsimile, shall re-execute such document or a counterpart as an original.

*** Confidential Treatment Requested

 

Page 13 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

No Party may raise the use of a facsimile for the purpose of transmitting a
signature of that Party or another party as a defense to the enforcement of this
Agreement or any other document required to be delivered in accordance with its
terms, including any amendment thereof. This Agreement may be changed only by a
written document signed by authorized representatives of RagingWire and Client.
For purposes of this Agreement, the term “written” means anything reduced to a
tangible form by a Party, including a printed or handwritten document. However,
emails, even if they include a typed name and/or signature block do not
constitute signed writings.

IN WITNESS WHEREOF, the Parties have read the foregoing and all documents
incorporated in this Agreement and agree and accept such terms as of the
Effective Date.

 

LOOKSMART, LTD.       RAGINGWIRE ENTERPRISE SOLUTIONS, INC. Signature:  

/s/ Edward F. West

    Signature:  

/s/ Yatish Mishra

Print Name:  

Edward F. West

    Print Name:  

Yatish Mishra

Title:  

Chief Executive Officer

    Title:  

President and CTO

Date:  

October 30, 2009

    Date:  

October 30, 2009

Address:  

625 2nd Street, San Francisco, CA 94107

    Address:  

PO Box 348060, Sacramento, CA 95834-8060

(Note: Please initial on page 5 after Section 7.3)

 

Billing Address:   (If different than above)   Address For Notice to RagingWire:
       

RagingWire Enterprise Solutions, Inc.

Attn: Legal Department

Sacramento, CA 95834

[Exhibit A – Rules and Regulations continued on the next page]

 

Page 14 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

Master Services Agreement #12223.0.1 – Looksmart, Ltd.

 

Exhibit A

Rules and Regulations

 

1. CONDITIONAL ENTRANCE. Entrance into the Data Center is conditioned upon
acceptance of the following:

 

2. ACCESS TO THE DATA CENTER.

 

  a. Restricted to persons conducting authorized business (collectively known as
“Users”) at the Data Center.

 

  b. Persons under the age of 18 are not allowed in the Data Center.

 

  c. Persons entering the Data Center agree not to solicit, directly or
indirectly, RagingWire’s employees, vendors, and clients.

 

3. USE OF THE DATA CENTER. Users agree to:

 

  a. Follow all security and safety measures established by RagingWire.

 

  b. Transmit and receive information in compliance with all applicable laws and
regulations and these Rules and Regulations.

 

  c. Keep all areas clean and clear of debris at all times.

 

  d. Wear appropriate attire for conducting business at the Data Center, i.e. no
shorts or sandals or open toe shoes are allowed.

 

  e. Allow all bags, briefcases, boxes, and other items brought into the Data
Center to be searched.

 

4. CONDUCT AT THE DATA CENTER. Users shall not intentionally:

 

  a. Utilize or configure any camera or devices to view, record, or transmit any
images/information regarding the Data Center.

 

  b. Make any unauthorized use of, interfere with, damage, deface, misuse, or
abuse any property or equipment.

 

  c. Engage in, aid, or assist any activity that is in violation of the law.

 

  d. Commit any violent acts against any individual, or harass, threaten, or
disturb any individual.

 

  e. Smoke or use any tobacco products in the Data Center.

 

  f. Store cardboard, plastic, or paper products on the raised floor area. Metal
/ fire rated plastic storage is acceptable.

 

  g. Allow an unauthorized individual to follow the User through a security
door/mantrap into or exiting any part of the Data Center.

 

5. PROHIBITED ITEMS. Users shall not bring any Prohibited Materials into the
Data Center. “Prohibited Materials” include, without limitation, the following,
any similar items, and any other items designated by RagingWire personnel:

 

  a. Explosives, weapons, and radioactive materials.

 

  b. Food and drink (except in designated cafeteria areas).

 

  c. Photographic, video, or other recording equipment of any kind except for
tape back-up equipment.

 

  d. Hazardous/flammable materials, spray paint cans, soldering equipment,
lighters, or any item creating smoke or fire.

 

  e. Alcohol, illegal drugs, and other intoxicants.

 

  f. Magnetic devices that could interfere with computer and telecommunications
equipment.

 

  g. Animals (except those specially trained and used to assist the impaired in
the Data Center).

 

6. PROHIBITED ACTIVITIES. Users shall not intentionally:

 

  a. Engage in or assist any activity that is in violation of the law while at
the Data Center or in connection with RagingWire’s services (“Services”).

 

  b. Violate, infringe, or misappropriate the privacy rights or property rights
of others.

 

  c. Send unsolicited commercial messages or communications in any form to third
parties (“spam”), except in compliance with applicable law.

 

  d. Send, post, host, or display harassing, abusive, libelous or obscene
materials or assist in any similar activities.

 

  e. Intentionally omit, delete, forge, or misrepresent transmission information
or withhold or cloak identity or contact information.

 

  f. Use RagingWire’s Services or the Data Center for any illegal purposes, in
violation of any applicable laws, regulations, or service providers’ rules.

 

  g. Intentionally transmit or otherwise propagate computer viruses or similar
destructive computer codes.

 

  h. Disturb the raised floor, anchor any item to the raised floor of the Data
Center, or attach any items to a cage.

 

  i. Climb any cages, ladders, racks, or any support structures.

 

  j. Engage in any other activities that may be deemed prohibited by RagingWire
for the purposes of safety, privacy, system reliability, protection of
equipment, systems, data, and personnel at the data center, and compliance with
laws or regulations from governmental agencies.

If a User becomes aware of any Prohibited Activities, User will (a) immediately
notify RagingWire personnel and (b) use commercially reasonable efforts to
remedy such Prohibited Activities immediately, if under the control of the User.

 

7. SUSPENSION AND/OR TERMINATION OF ACCESS. RagingWire shall have the right, in
its sole discretion, to suspend and/or terminate a User’s access to the Data
Center/Services at any time.

 

8. CONFIDENTIALITY. Information/items a User observes or come into contact with
while in the Data Center may be the confidential information of RagingWire
and/or third parties, and User may have legal obligations regarding the
confidentiality of such information/items. User should check with User’s
employer as to User’s legal obligations.

 

9. MODIFICATION. RagingWire may modify these Rules and Regulations at any time.
Changes will become effective immediately.

 

10. CONTACT INFO. Send questions or comments via email to:
security@ragingwire.com

 

Page 15 of 15

RAGINGWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION